Exhibit 8.1 SUBSIDIARIES OF AEGEAN MARINE PETROLEUM NETWORK INC. Name of Subsidiary Jurisdiction of Incorporation Aegean Marine Petroleum S.A. Liberia Aegean Bunkering Services Inc Marshall Islands Aegean Investments S.A. Marshall Islands Aegean Oil (USA) LLC United States Aegean Holdings S.A. Marshall Islands Aegean Shipholdings Inc. Marshall Islands Aegean Marine Petroleum LLC United Arab Emirates Aegean Bunkering (Gibraltar) Limited Gibraltar Aegean Bunkering (Jamaica) Limited Jamaica Aegean Petrol Ticaret Anonim Sirketi Turkey Aegean VII Shipping Ltd Malta Aegean X Maritime Inc Marshall Islands Baldwin Management Co. Marshall Islands Carmel Investments Corp. Marshall Islands Clyde I Shipping Corp. Marshall Islands Evian Enterprises Co. Marshall Islands Pontos Navigation Inc. Marshall Islands Sea Breezer Marine S.A. Marshall Islands Tiffany Marine S.A. Marshall Islands Venus Holding Company Marshall Islands Amorgos Maritime Inc. Marshall Islands Kimolos Maritime Inc. Marshall Islands Kithnos Maritime Inc. Marshall Islands Milos I Maritime Inc. Marshall Islands Mykonos I Maritime Inc. Cyprus Naxos Maritime Inc. Marshall Islands Paros Maritime Inc. Marshall Islands Santorini I Maritime Inc. Cyprus Serifos Maritime Inc. Marshall Islands Syros I Maritime Inc. Marshall Islands Ocean Dynamic Corp. Marshall Islands Sea Global S.A. Marshall Islands Aegean Bunkering (Singapore) Pte. Ltd Singapore Baltic Navigation Company Marshall Islands Carnaby Navigation Inc. Liberia Mare Vision S.A. Marshall Islands Benmore Services S.A. Liberia Tasman Seaways Inc. Liberia Santon Limited Liberia Ingram Enterprises Co. Liberia Eton Marine Ltd Liberia Aegean Breeze Shipping Pte. Ltd. Singapore Aegean Tanking S.A. Liberia Ouranos Tanking S.A. Liberia Aegean Tiffany Shipping Pte. Ltd. Singapore Milos Shipping (Pte.) Ltd. Singapore Serifos Shipping (Pte.) Ltd. Singapore Tinos Marine Inc Liberia Sifnos Marine Inc Liberia Andros Marine Inc Liberia Dilos Marine Inc Liberia Ios Marine Inc Liberia Aegean (Fujairah) Bunkering S.A. Marshall Islands Cephallonia Marine S.A. Liberia Ithaki Marine S.A. Liberia Kerkyra Marine S.A. Liberia Kythira Marine S.A. Liberia Lefkas Marine S.A. Liberia Paxoi Marine S.A. Liberia Zakynthos Marine S.A. Liberia AMPN USA LLC United States Aegean Bunkering (Panama) S.A. Panama Aegean Bunkering (Ghana) Limited Ghana Vera Navigation S.A. Liberia Aegean Bunkers at Sea N.V. Belgium Portland Bunkers International Limited United Kingdom Ostria Roro Shipholdings Ltd Malta Maistros Roro Shipholdings Ltd Malta Kimolos Shipping (Pte.) Ltd. Singapore Aegean Management Services M.C. Greece Aegean Seven Maritime Inc. Liberia Aegean Shipping Services Pte. Ltd. Singapore Kassos Navigation S.A. Liberia Tilos Navigation S.A. Liberia Halki Navigation S.A. Liberia Symi Navigation S.A. Liberia Aegean Petroleum International Inc. Marshall Islands Nevado Navigation S.A. Liberia Aegean Ship III Maritime Company Greece Aegean Ship VIII Maritime Company Greece Aegean Ship XII Maritime Company Greece Aegean Maistros Maritime Company Greece Aegean Ostria Maritime Company Greece ICS Petroleum (Montreal) Ltd. Canada ICS Petroleum Ltd. Canada West Coast Fuel Transport Ltd. Canada Aegean Rose Maritime Company Greece Paros Shipping (Pte.) Ltd. Singapore AMP Maritime S.A. Liberia Aegean Daisy Maritime Company Greece Naxos Shipping (Pte.) Ltd. Singapore Aegean Agency (Gibraltar) Limited Gibraltar Aegean Bunkering (Trinidad) Ltd. Republic of Trinidad and Tobago Aegean Caribbean Holdings Inc. Saint Lucia Aegean Breeze Maritime Company Greece Aegean Tiffany Maritime Company Greece Aegean Ace Maritime Company Greece Silver Sea Shipping S.A. Liberia Ampni Investments Co. Limited Cyprus Ampni Holdings Co. Limited Cyprus Ithaki Shipping (Pte.) Ltd. Singapore Lefkas Shipping (Pte.) Ltd. Singapore Victory Sea Shipping S.A. Liberia Aegean Gas Maritime Company Greece Caribbean Renewable Energy Sources Inc Virgin Islands Aegean Bunkering Combustibles Las Palmas S.A. Las Palmas Aegean North West Europe NV Belgium Jadaco BV Netherlands Maritime Dedicated Control N.V. Belgium Blatoma N.V. Belgium Sea Tra BVBA Belgium Aegean Barges N.V. Belgium Aegean Bunkering Morocco Sarl AU Morocco Aegean Oil Terminal Corporation Marshall Islands Anafi Shipping (PTE.) Ltd. Singapore Tilos Shipping (PTE.) Ltd. Singapore Aegean Oil Terminals (Panama) S.A. Panama Sealand Navigation Inc. Marshall Islands Aegean Bunkering (Hong Kong) Limited Hong Kong Aegean Tankfarms Holdings S.A. Marshall Islands Aegean Oil Services (Egypt) S.A.E. Egypt IOS Shipping Ltd Malta Aegean Bunkering USA LLP Delaware
